Title: To Thomas Jefferson from William Short, 17 February 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Rome Feb. 17th. 1789.

My last was of the 11th. In it I mentioned to you how anxious I was to hear from you the re-establishment of the sick part of your family. I still hope that you will be so good as to let me hear from you at Florence, and that I shall learn that the fine weather which has now returned at Paris, has brought with it health to those whom the rude season deprived of it. To the middle of March I shall certainly be at Florence, perhaps somewhat later; at any rate you may risk your letters if you will be so good as to send them under cover to my banker. Should I be gone, he will send them immediately after me.
I promised to give you some account of the curiosities in and about Naples. One is astonished at their first entrance into this city to see the immense crowds of people which are constantly in the streets. If you have paid attention to the quai de la ferraille between the Pont Neuf and Pont St. Michel at Paris of a cold day when the sun shines there, you may form some idea of these streets. Many people are pleased with this circumstance and extol the vast population of Naples, but I confess it produced a different effect on me. These crowds are composed only of people of the lowest and poorest order. They remain there because they have no other place to go to. They are ill clad dirty and have the marks of evident and pressing poverty upon them. This circumstance involves another equally disagreeable to spectators. Nothing is more common  than to see these poor people, particularly the women, in pairs chusing a warm part of the street, and the one looking in the head of the other in search of a game which is no where among cleanly people considered as a pleasing sight. To people on foot this is particularly distressing because by means of the crowd you are frequently pressed much nearer these hunting parties than you would wish to be. The middle of these streets however are filled with as much brilliancy and shew as are the sides with wretchedness and poverty. The most superb carriages, and fine horses with elegant trappings, are in a kind of constant procession here. Before these carriages are often two and I have sometimes seen three volantis or runners dressed up in the richest manner.
Naples excels Rome as far in its equipages as it is excelled by it in its Palaces. I have seen no where a worse stile of architecture than there (in Naples). What can be the reason I know not. It is however remarkable that there should not be seen in the whole city more than two or three buildings of a pure taste.
One of the first things I went to see at Naples was the tomb of Virgil. From it is a fine view of Naples and its bay, and when one persuades himself that the ashes of that favorite poet repose there, there is certainly no place more pleasing and interesting than it is. The same imposition (or rather a new edition) of the laurel tree, was attempted on us by the Cicerone. He told us that the ancient laurel tree which had grown there had been plucked off by little and little by the Signori Inglesi until none of it remained but that the two sprouts which we saw growing there had sprung up spontaneously in its place. The imposition would have passed upon me as on many others if so much had not been said pro and con on this subject. But taking the trouble to climb up to the top of this monument which is ten or dozen feet above where strangers generally go and of difficult access, I tugged at these sprouts until I felt them begin to yield. The cicerone then agreed he had planted these there. It seemed as if it had not been very long done, as they had not yet taken perfect root. He adhered however to the first part of his story that there had been there a laurel tree and that it had been gradually plucked off by the amateurs. All that I can say is that at present there is not the smallest vestige of it. Close by this tomb which stands on the mountain of Pausillippo is the entrance of the grotto of that name. This is a road wide enough in the narrowest part for two carriages to go in a breast pierced through the mountain. It is near half a mile in length and towards the middle very dark. When you have passed through  this grotto you enter what was anciently called the Campi Phlegraei, or fields of fire, in consequence of the number of volcanoes with which they were filled, and of which the remains still exist. Sir Wm. Hamilton has published a book containing an account of them as well as of Mt. Vesuvius which is on the other side of Naples, with paintings done by the pencil, of the different views of that country. This book is in 3. Vol. fol. and I should have liked much to have had it, but the price was too high for me. It is 69. ducats of that country worth about 300₶ of France. In the campi Phlegraei are seen many lakes the craters probably of extinguished volcanoes. There is there also a little grotto on the side of Lake Agnano, from whence issues so noxious a vapour that no animal can exist in it. The experiment is generally made on a poor dog, and from thence it is called il grotto del cane. The cicerone keeps these poor animals for the purpose, and one is tortured in this manner by most travellers. The animal is soon reduced to a state of asphixy. That satisfies the curiosity of the traveller, and then he is thrown into the lake near the grotto, or at least removed from the vapour, the water or the fresh air brings him to again, and he is then kept for a new experiment. Our party consisted of four and we were unanimous in dispensing with the experiment on the dog. We took it on the testimony of the others, and towards the circumference of the sphere of this vapour we held our noses near the ground. I led the way because I observed that M. de la Lande had done the same without being affected. The effect it produced on me however was so sensible that my companions would not follow the example until one came who had not seen my experiment. We persuaded him to hold his nose near the same stone that I had done. It produced on him as on M. de la Lande no effect. This encouraged the other two to attempt it, but it affected them as it had done me. This difference in the effect produced on one of the party from the rest was surprizing to us all. Not far off stands Puzzuoli, Curiae, Baiae &c., all of which were so famous among the ancients. In this neighbourhood also stands lake Avernus, the Sibyl’s cave, the Champs Elysées, Acheron &c. In the midst of these interesting antiquities is a modern phaenomenon of little more than 200 years date, that is of the most astonishing kind. It is what is called Monte nuovo, a mountain of considerable circumference and height thrown up in one night by means of a volcano. The whole neighbourhood was then dismayed and the place about to become depopulated. But at present this mountain looks like any other. It is in most places covered with earth sufficient for vegetation and is  inhabited and cultivated. We were told there still existed a crater at the top, but this was too high to allow us to visit it in the course of that days excursion, and we had not afterwards an opportunity.
At the opposite side of Naples stand Portici and under it Herculanum, Pompeia six miles off, and in an indirect line between the two Mt. Vesuvius. These are all curiosities of a different kind, but all interesting. At present only the theatre of Herculanum is to be seen. The other parts which have been dug into, have been filled up again in order not to endanger the parts of Portici which are above it. The numberless antiques which have been found there are now arranged in a cabinet at Portici, which is visited with infinite pleasure by all the curious. We went up to the top of Mt. Vesuvius, i.e. to the ancient mouth as it is called. The wind was high and such clouds of ashes and pumice stones were thrown in our faces as to deter our guides from going further. The journey was laborious, but we were well paid by the rich views around and particularly by the near view of the mouth of Mont Vesuvius. We were one hour and an half from Resina to where we were obliged to quit the mules, and about an hour more from thence to the top on foot. On our way we passed by a little opening in the side of the mountain which resembled perfectly the mouth of a red hot oven. A stick was poked into it in a few minutes caught fire and was drawn out in a flame. Here we drank what is called lachrymae christi wine, as we had done on the other side of Naples of the Falernian. They are both rather good than otherwise, but remarkable more for their name than anything else. I will not tire you with further details of a country which I still hope you will one day or other see. I hope it first for your own sake and secondly for that of your friends.
I don’t know if I mentioned to you that there were here two young Americans in the college of the Propagandafide. They are of Philadelphia and have been brought here to be educated. I was told by the person who informed me of their being here, that they were sent in consequence of a convention or treaty made between Dr. Franklin and the late Noncio whilst at Paris. I intend to go and see them, but have not yet found time. I was surprized last evening on being presented at an house in Rome to find there a young American. He has been about three weeks here and seems on a perfectly easy footing at this house which is among the first in Rome, I suppose, as the mistress is on an intimate footing with Cardinal de Bernis, by whom we were presented to her. Rutledge had an opportunity of speaking more with him than I did. He  learned that he was the son of a Mr. Seton at New York, that he had been sent to Europe for his health and landed a few months ago somewhere in the Mediterranean. He told us also he had lately recieved a letter from his father which mentioned that the new Congress would certainly sit at New York.—I long to hear from you some American news and at the arrival of every post I send to search for your letters, too often in vain. Accept my best wishes Sir for the health and happiness of yourself and family and believe me with sentiments of the most unalterable attachment, your friend & servant,

 W. Short


P.S. I take the liberty of inclosing you a letter for Mde. de Tessé, and I have desired her to send you such as she may write to me. That which she sent for me under cover to Cardl. de Bernis, he forwarded to me poste restante to Naples. I only learned it on my return from thence and have not yet had time to receive it.

